Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the amendment filed 02/24/2022.
Claims 40-66 have been newly added.
Claims 1-39 have been cancelled.
Claims 40-66 are currently pending and have been examined.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
With missing numbered claims 48, 49, 58 and 59, misnumbered claims 40-66 should have been renumbered as 40-62 or had missing claims added. Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  Alphabetical letter “j” should proceed “i” instead of “k”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 40-66 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 40-66 are directed to a method (i.e., a process).  Accordingly, claims 40-66 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 50 includes limitations that recite an abstract idea.  Note that independent claim 50 is the method claim, while claims 40 and 60 cover other methods.
Specifically, independent claim 50 recites:
A method for authorizing a medical procedure for a patient, said method comprising: 
a. storing a current procedural terminology code of at least one procedure in a current procedural terminology codes database; 
b. storing at least one indication associated with a current procedural terminology code in a current procedural terminology codes indications database in a standardized format; 
c. storing a medical record of at least one patient in a patient medical records database in a standardized format, wherein said medical record includes at least a first name, a last name, a date of birth and a phone number of said at least one patient; 
d. storing a health insurance coverage record of the at least one patient in a health insurance coverage records database in a standardized format, wherein said health insurance coverage record includes at least a type of policy, network of medical service providers associated with the policy, procedures covered by the policy, coverage limits of the policy, deductibles associated with the policy, and amounts paid to date for patient for the policy; 
e. storing data about at least one claim historically paid by a health insurance provider in a health insurance provider claims database in a standardized format, wherein said database includes at least a procedural terminology code for a procedure, amount paid by health insurance provider for the procedure and location of specialist medical provider for the procedure; 
f. storing data about at least one specialist medical service provider in a specialist medical service providers database in a standardized format, wherein said database includes at least a first name of said specialist medical service provider, a last name of said specialist medical services provider, at least one specialty service of said specialist medical services provider, location Page 36 of41 of said specialist medical services provider, and hours of operation of said specialist medical services provider; 
g. providing remote access to users on a network so any user can choose a current procedural code from the current procedural terminology codes database to request a procedure for a patient, enter at least one indication associated with the procedure in conjunction with the request and query the patient medical records database to locate the patient's medical record, use the patients medical record to access the health insurance coverage records database to access the patient's health insurance coverage record, use the patient's health insurance coverage record to access the health insurance provider claims database and generate a list of specialist medical services providers from the specialist medical providers database who are able to perform the requested procedure and calculate an out of pocket cost for the procedure to the patient based on the requested procedure, the patient's health insurance coverage and specialist medical services provider; 
h. transmitting the list to the user in a format that allows the user to indicate their choice of specialist medical services provider; 
i. storing the user's choice of specialist medical services provider in the patient's medical records database, the patient's health insurance coverage record and the health insurance provider claims database; 
j. transmitting an authorization code to the user for the choice of specialist medical services provider; 
k. storing the authorization code in the patient's medical records database, the patient's health insurance coverage record and the health insurance provider claims database; and  
l. using the authorization code to mark all subsequent events related to the procedure.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because (1) querying a medical claims database (2) returning a patient specific results (3) maintaining health insurance records with insurance coverage information and company claim data in a standardized format such as information about the type of medical procedures performed, PCT codes, policy deductibles, a list of medical specialists and amount health insurance company previously paid for a patient, (4) transmitting the list of medical specialists and an authorization code used to mark subsequent medical events all relates to fundamental economical practices of providing healthcare services, processing health insurance payments, a business decision/transaction by selecting a medical specialist and conducting administrative duties. Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because making a money-savings decision to pick a medical specialist from a list of medical specialists based on the patient’s health insurance coverage and policy are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
In relation to claims 41-44, 51-54 and 61-63 (similarly to claims 40, 50 and 60), these claims constitute: (a) “certain methods of organizing human activity” because transmitting particular data and specific circumstances when the specialist medical service provider communicates such as upon completed procedures, authorized or denied coverage in realtime all relate to fundamental economical practices of providing healthcare services, processing health insurance payments, a business decision/transaction by selecting a medical specialist and conducting administrative duties.
In relation to claims 45, 55 and 64, these claims merely recite determining steps such as calculating a payment. Claims 46-47, 56-57 and 65-66 merely recite entering services provider’s fees with cost variances for fees and a preferred travel distance for the user.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 50 (similar to claims 40 and 60), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method for authorizing a medical procedure for a patient, said method comprising: 
a. storing a current procedural terminology code of at least one procedure (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) in a current procedural terminology codes database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) ; 
b. storing at least one indication associated with a current procedural terminology code (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) in a current procedural terminology codes indications database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) in a standardized format; 
c. storing a medical record of at least one patient (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) in a patient medical records database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) in a standardized format, wherein said medical record includes at least a first name, a last name, a date of birth and a phone number of said at least one patient; 
d. storing a health insurance coverage record of the at least one patient (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) in a health insurance coverage records database (conventional computer implementation as noted below, see MPEP § 2106.05(f))  in a standardized format, wherein said health insurance coverage record includes at least a type of policy, network of medical service providers associated with the policy, procedures covered by the policy, coverage limits of the policy, deductibles associated with the policy, and amounts paid to date for patient for the policy; 
e. storing data about at least one claim historically paid by a health insurance provider (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) in a health insurance provider claims database in a standardized format, wherein said database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) includes at least a procedural terminology code for a procedure, amount paid by health insurance provider for the procedure and location of specialist medical provider for the procedure; 
f. storing data about at least one specialist medical service provider (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) in a specialist medical service providers database(conventional computer implementation as noted below, see MPEP § 2106.05(f))  in a standardized format, wherein said database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) includes at least a first name of said specialist medical service provider, a last name of said specialist medical services provider, at least one specialty service of said specialist medical services provider, location Page 36 of41 of said specialist medical services provider, and hours of operation of said specialist medical services provider; 
g. providing remote access to users on a network (conventional computer implementation as noted below, see MPEP § 2106.05(f)) so any user can choose a current procedural code from the current procedural terminology codes database to request a procedure for a patient, enter at least one indication associated with the procedure in conjunction with the request and query the patient medical records database to locate the patient's medical record, use the patients medical record to access the health insurance coverage records database to access the patient's health insurance coverage record, use the patient's health insurance coverage record to access the health insurance provider claims database and generate a list of specialist medical services providers from the specialist medical providers database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) who are able to perform the requested procedure and calculate an out of pocket cost for the procedure to the patient based on the requested procedure, the patient's health insurance coverage and specialist medical services provider; 
h. transmitting the list to the user in a format that allows the user to indicate their choice of specialist medical services provider; 
i. storing the user's choice of specialist medical services provider (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) in the patient's medical records database, the patient's health insurance coverage record and the health insurance provider claims database (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
j. transmitting an authorization code to the user for the choice of specialist medical services provider; 
k. storing the authorization code (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) in the patient's medical records database, the patient's health insurance coverage record and the health insurance provider claims database (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and  
l. using the authorization code to mark all subsequent events related to the procedure.
Regarding the additional limitations of the computer system that includes a current procedure terminology codes database, a patient medical record database, a health insurance coverage database, a health insurance coverage records database, a specialist medical services provider database, a health insurance provider claims database, a current procedural terminology codes indications database, a specialist medical service providers database, databases and processors, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “storing a current procedural terminology code of at least one procedure”, “storing at least one indication associated with a current procedural terminology code”, “storing a medical record of at least one patient”, “storing a health insurance coverage record of the at least one patient”, “storing data about at least one claim historically paid by a health insurance provider”, “storing data about at least one specialist medical service provider”, “storing the user's choice of specialist medical services provider” and “storing the authorization code,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 41-47, 51-57 and 61-66 (similar to claims 40, 50 and 60) do not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 40-66 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 40 with its dependent claims 41-47 and analogous independent claim 50 with its dependent claims 51-57, and analogous independent claim 60 with its dependent claims 61-66 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claims 20 and 21, regarding the additional limitations of the current procedure terminology codes database, patient medical record database, health insurance coverage database, health insurance coverage records database, specialist medical services provider database, health insurance provider claims database, current procedural terminology codes indications database, specialist medical service providers database, databases and processors, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “storing a current procedural terminology code of at least one procedure”, “storing at least one indication associated with a current procedural terminology code”, “storing a medical record of at least one patient”, “storing a health insurance coverage record of the at least one patient”, “storing data about at least one claim historically paid by a health insurance provider”, “storing data about at least one specialist medical service provider”, “storing the user's choice of specialist medical services provider” and “storing the authorization code,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Therefore, claims 40-66 are ineligible under 35 USC §101.

Response to Arguments
Applicant alleges that the current invention is not an abstract idea and has limitations integrated into a practical application. See pgs. 20-22 of Remarks – Examiner disagrees.
While the Applicant has explained how the invention is applied in a meaningful way, limitations, “calculate an out of pocket cost for the procedure to the patient based on the requested procedure, the patient’s health insurance coverage and specialist medical services provider”, “storing the authorization codec in the patient’s medical records database, the patient’s health insurance coverage record and the health insurance provider claims database”, “using the authorization code to mark all subsequent events related to the procedure” and “paying the user a fee for scheduling the procedure once the procedure has been completed”, are limitations that are solving problems that have already been solved. In particular, solving problems that 1) enable the creation and authorization of a specialty referral electronically; 2) give the referring physician visibility into the cost and quality of testing facilities at the point of care; 3) incorporate into the process the diagnostic criteria to authorize the test (e.g., MRI authorization requires symptoms such as back pain lasting more than 2 months, pain down the leg, etc.); and . 4) reduce PCP back-office workload, because the prior authorization process for tests is incorporated into the platform, are not only healthcare insurance problems (i.e. people and money as resources) that have already been solved, but the invention is void of any technology used to solve the healthcare insurance problems. For example, the databases used for the storing, accessing and transmitting steps of claims 40, 50 and 60 have no speed-increase or memory optimizing abilities. Henceforth, the Applicant has disregarded the Subject Matter Eligibility under 35 U.S.C. 101 analysis for identifying a judicial exception, abstract idea.
Applicant further alleges that claims 40, 50 and 60 of the current invention is liken to Bascom and does not preempt all ways of filtering content on the Internet. See pgs. 23-29 of Remarks – Examiner disagrees.
Querying a medical claims database and returning a patient specific result by identifying a patient’s insurance policy, claims already paid, record of a time that the patient had a medical test performed, locating test centers geographical closer to the patient and informing the patient of co-pays/cost has nothing to do with BASCOM’s filtering content and are insignificant extrasolution activity and not significantly more than an abstract idea. 
The recited improvements are nonetheless directed towards improving the abstract idea and not the computer itself – that is, the recited invention may improve authorizing a medical procedure for a patient by querying a medical claims database and returning a patient specific result (i.e. the abstract idea), but there is no evidence to show that it improves the structural or functional properties of the computer itself, outside of improving the computer specifically for implementing the abstract idea. Furthermore, as stated above, even if the current invention does not pre-empt the entire field of medical insurance company databases and networks, it still recites an abstract idea, wherein the abstract idea is performed using a generic computer, wherein the generic computer performs functions that are well-understood, routine, and conventional (i.e. storing, accessing and transmitting information).  Performing data collections and displaying data are operations any generic computer is expected to be capable of performing.  

Conclusion
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jason Dunham can be reached at 571.272.8109.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
06/23/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686